Citation Nr: 18100402
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-25 222
DATE:	April 11, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Prior to September 20, 2017, an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) to include adjustment disorder and anxiety depressive disorder is denied.  Since September 20, 2017, a 70 percent rating for PTSD to include adjustment disorder anxiety depressive disorder, but no higher, is granted subject to the laws and regulations governing the payment of monetary benefits.  
Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.
FINDINGS OF FACT
1.  Prior to September 20, 2017, the Veterans PTSD to include adjustment disorder and anxiety depressive disorder was manifested by symptomatology demonstrating reduced reliability and productivity.
2.  Since September 20, 2017 the Veterans PTSD to include adjustment disorder and anxiety depressive disorder was manifested by severe symptomatology demonstrating deficiencies in most areas.
3.  The probative evidence of record is against a finding that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.
CONCLUSIONS OF LAW
1.  Prior to September 20, 2017, the criteria for a rating in excess of 50 percent for PTSD to include adjustment disorder and anxiety depressive disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
2.  Since September 20, 2017, the criteria for a 70 percent rating, but not higher, for PTSD to include adjustment disorder and anxiety depressive disorder have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from February 1989 to March 1992 and September 2005 to December 2007, to include service in the Southwest Asia Theater of Operations. 
In April 2016, the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.
A June 2014 rating decision increased the Veterans initial rating for PTSD from 30 percent to 50 percent, effective July 21, 2011.  As a higher rating for this disability may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  
The Veterans disability is evaluated under Diagnostic Code 9411, which assigns ratings based upon the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.
A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.
The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.  
The Veteran has been in receipt of a 50 percent rating since July 21, 2011, the date he filed his claim for increased rating.   
	Prior to September 20, 2017
In September 2011, the Veteran underwent a VA examination for PTSD.  The Veteran described symptoms of depression and anxiety due to his chronic back pain.  He described sleep disturbance, difficulty with anger, irritability and impatience, leading to conflict with a previous supervisor which the Veteran described led to his resignation.  The examiner reported the Veteran experienced increased social isolation, difficulty establishing and maintaining effective workplace relationships and adapting to stressful workplace circumstances.  The Veteran reported experiencing depression and anxiety on a near-continuous basis, impacting his ability to function independently, appropriately and effectively in the workplace setting.  
On mental status examination the Veteran was alert, oriented and cooperative.  He appeared anxious and his affect was constricted.  Thoughts were clear and goal-directed and there was no evidence of delusions or hallucinations.  Cognitive abilities, including capacity for abstraction, memory and judgment were grossly intact, although the Veteran described difficulty with concentration and focus on a daily basis.  His grooming and hygiene were appropriate and there was no evidence of obsessional rituals or suicidal ideation.
In a December 2011 statement the Veteran reported memory problems, difficulty with sleep, focus, decreased productivity, anger, difficulty in establishing and maintaining effective work and social skills and problems with motivation.  
Contemporaneous VA treatment records reflect that during this period the Veteran was irritable and did not cope or interact well with others.  Examination demonstrated that the Veteran was alert and oriented, dressed appropriately, and his thoughts were logical and goal-directed.  There was no evidence of hallucinations or delusions and he denied suicidal ideation.  His insight, judgment, and impulse were grossly intact.
A rating in excess of 50 percent is not warranted at any point from July 21, 2011 to September 20, 2017 when looking at the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The September 2011 examiner reported the Veterans symptoms demonstrated difficulty in adapting to stressful workplace circumstances and the Veteran reported experiencing depression and anxiety on a near-continuous basis, impacting his ability to function independently, appropriately and effectively in the workplace setting.  As for social impairment, the Veteran reported that he had a few close friends, that he enjoyed riding his motorcycle with his wife and that most of his other social interactions were with his family members in the September 2011 VA examination.  However, during this period the Veteran did not display or report problems with obsessional rituals, speech, periods of violence, disorientation, or neglect of appearance or hygiene.  In fact, the Veteran was presentable at his examinations and was able to appropriately engage with the examiners.  During this period the Veteran reported memory problems, difficulty with sleep, focus, decreased productivity, anger, difficulty in establishing and maintaining effective work and social skills and problems with motivation, symptoms demonstrative of a 50 percent rating and VA treatment records reported irritability and difficulties coping with others.  The Board finds that the entirety of the evidence during this period is against a finding a rating in excess of 50 percent is warranted.
In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Since September 20, 2017  
During the September 2017 VA examination, the examiner diagnosed PTSD and unspecified depressive disorder.  The examiner reported that it was not possible to differentiate the symptoms attributable to each diagnosis.  She described the Veterans level of occupational and social impairment demonstrated deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran described that his current position as a maintenance supervisor is not going that well.  He reported that he has started missing more work and that some days he does not feel motivated to work because he does not want to deal with his coworkers.  He described a verbal altercation with a resident in July or August 2017 in which he called the police to prevent a physical altercation and he reported that it took him two to three days to calm down afterwards.  He reported that he has used up all of his compensation time due to his physical and mental health issues.  The Veteran reported difficulty sleeping, difficulty with attention and concentration and reported problems with short- and long-term memory.  
The examiner noted that the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  She reported the Veterans grooming and hygiene were appropriate and that he was alert and oriented to person, place, time and situation.  She reported his cognitive functioning was intact and thoughts were logical, coherent and goal-directed.  There was no evidence of perceptual disturbances, delusional beliefs, or preservative thoughts.  
The examiner reported additional symptoms of irritable or angry mood, fatigue or loss of energy, difficulty thinking, concentrating, or making decisions, low frustration tolerance, difficulties with impulse control, aggressive ideation.  The examiner described that while the Veteran had been in his current job for four years, he has reported a history of irritability, anger, and low frustration tolerance leading to difficulty interacting and near-physical altercations with others at work, as well as diminished motivation leading to missing work.  She reported that the Veteran previously lost a job due to interpersonal difficulties, and the Veteran feels he is unlikely to be able to continue his current job much longer for similar reasons.  The examiner reported that taken together with the Veterans symptoms these difficulties are likely to interfere with his ability to maintain gainful employment.  She reported he would likely experience challenges in functioning within many work environments due to difficulty establishing and maintaining effective work relationships and the Veteran may function better in an environment that does not require he work closely with others.  
Subsequent VA treatment records reflect that the Veteran reported depression and increased anger and frustration but repeatedly denied any actual homicidal ideation, intent to harm anyone, or plan to harm anyone.
The Board finds that the Veterans disability picture during this period more nearly approximates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  For example, the Veteran has reported difficulty in adapting to stressful circumstances including work or a work-like setting and difficulties with impulse control and aggressive ideation.  The September 2017 examiner reported that the Veterans level of occupational and social impairment demonstrated deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner reported that taken together with the Veterans symptoms these difficulties are likely to interfere with his ability to maintain gainful employment.  She reported he would likely experience challenges in functioning within many work environments due to difficulty establishing and maintaining effective work relationships and the Veteran may function better in an environment that does not require he work closely with others.  Thus, a rating of 70 percent is warranted.  Id.  
The Board finds that the Veterans psychiatric symptoms were not productive of total occupational and social impairment during this period as the record reflects that the Veteran was able to maintain some social and family relationships and the September 2017 VA examiner determined that overall the level of occupational and social impairment caused by his disability was less than total when considering all of the symptomatology, as well as the frequency and severity of symptoms.  
The Board finds that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment were also not present.  In fact, the Veteran was presentable at his examinations and was able to appropriately engage with the examiners.  During examinations the Veterans thought process was logical and goal-directed, insight and judgment were within normal limits; there were no signs of hallucinations, delusions, or preoccupations.  The Veteran denied suicidal ideation and there is otherwise no evidence suggesting that he was a persistent danger of hurting himself.  While the Veteran reported that he had been involved in a verbal altercation with a resident in July or August 2017 in the September 2017 VA examination, he also reported that he had called the police to prevent a physical altercation.  There is otherwise no indication that he has harmed others or that he was a persistent danger of hurting others.  The Veteran has been described as oriented to time and place.  The Veterans memory has never been described on a level of memory loss for names of close relatives, own occupation, or own name.  Again, neither VA examiner indicated a degree of impairment greater than total was present due to psychological symptoms.  Thus, a 100 percent rating is not warranted.  See Id.; see also Fenderson v. West, 12 Vet. App. 119, 127 (1999).
In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
TDIU
In April 2016, the Board acknowledged that the issue of entitlement to TDIU was reasonably raised by the record due to the Veterans PTSD symptoms as noted in the September 2011 VA examination.  
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether a veteran is entitled to a TDIU, neither the veterans non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  Factors to be considered are the Veterans education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).
The preponderance of the evidence is against a finding that the Veteran was unable to obtain and maintain substantially gainful employment during the appeal period.  The Veteran reported that he had worked as a maintenance supervisor for four years during the September 2017 VA examination.  While the September 2017 VA examiner acknowledged that the Veterans functional impairments would likely interfere with his ability to maintain gainful employment in the future, he also indicated that the Veteran may function better in an environment which does not require that he work closely with others.  Furthermore, while the Veterans service 







(CONTINUED ON NEXT PAGE)
connected PTSD may have impacted his employment; the evidence does not reflect that it impaired his ability to obtain or maintain substantially gainful employment.  Based on the above, to include the Veterans lay statements, the Board finds that TDIU is not warranted.
	 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

